                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA


    ETHEL and LEWIS KELLY,

                                 Plaintiffs,                 Case No. 3:19-cv-00185-TMB

                       v.
                                                      ORDER ON DEFENDANTS’ MOTION
    CLEAR RECON CORP, FEDERAL                              TO DISMISS (DKT. 4)
    NATIONAL MORTGAGE ASSOCIATION,
    and LOAN DEPOT.COM, LLC,

                                 Defendants.



                                          I.   INTRODUCTION

          The matter comes before the Court on Defendants loanDepot.com, LLC (“loanDepot”),

Federal National Mortgage Association’s (“Fannie Mae”), and Clear Recon Corp.’s (“Clear

Recon”) Motion to Dismiss Plaintiffs’ Amended Complaint (the “Motion”). 1 The Motion seeks to

dismiss the First Amended Complaint (“Amended Complaint”) 2 filed by Plaintiffs Ethel and Lewis

Kelly (collectively, “the Kellys”) pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim. 3

The Motion was fully briefed by the Parties. 4 The Parties have not requested oral argument, and

the Court finds it would not be helpful. For the reasons stated below, Defendants’ Motion is

GRANTED IN PART WITHOUT PREJUDICE and DENIED IN PART.




1
    Dkt. 4 (Motion).
2
    Dkt. 1-1 at 27–36 (Amended Complaint).
3
    Dkt. 4 at 1–2.
4
    Dkts. 4, 16 (Response), 17 (Reply).

                                                  1
                                      II.   BACKGROUND

           The present dispute before the Court arises from a foreclosure sale coordinated by

loanDepot, Fannie Mae, and Clear Recon (collectively, the “Defendants”). 5 The allegations

contained in the Complaint are summarized below.

           In 2001, the Kellys acquired a home loan with Homestate Mortgage Company, LLC. 6 The

resulting Deed of Trust (“DOT”) named Homestate Mortgage Company, LLC as a beneficiary and

Pacific Northwest Title as trustee. 7 After executing several subsequent Deeds of Trust, in 2013,

the Kellys claim they executed the DOT that named loanDepot as the beneficiary. 8 Sometime in

the period between 2016 and 2018, the Kellys fell behind on their loan payments to loanDepot. 9

In response, loanDepot accelerated the Kellys’ loan. 10 On August 22, 2018, loanDepot appointed

Clear Recon as successor trustee. 11 On that same day, Clear Recon recorded a Notice of Default,

which stated that a foreclosure sale by public auction would occur on November 28, 2018. 12




5
    Dkt. 1-1 at 27–28.
6
    Id. at 28.
7
    Id.
8
    Id. at 29.
9
    Id.
10
     Id.
11
     Id. at 30.
12
     Id.

                                                2
           However, on or about November 19, 2018, Ethel Kelly filed for bankruptcy, which stayed

the foreclosure proceedings. 13 Clear Recon postponed the auction. 14 Ethel Kelly’s bankruptcy

proceedings were eventually dismissed. 15 After the dismissal, on January 30, 2019, the Kellys

claim that Clear Recon conducted a foreclosure auction without notifying them of the time or place

of the rescheduled sale. 16 Following the sale, on February 8, 2019, Clear Recon assigned the

property to Fannie Mae. 17 The Kellys claim to have been unaware that the rescheduled sale had

taken place until they were informed by Alaska Legal Services Corporation. 18 Fannie Mae

scheduled a second sale of the property for April 8–10, 2019. 19 At some time during the foregoing,

the Kellys claim to have requested information from loanDepot pursuant to the Real Estate

Settlement Procedure Act (“RESPA”) 20 to no avail. 21 Despite the foreclosure sale, the Kellys

remain in possession of the property. 22




13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Id. at 31.
19
     Id.
20
     12 U.S.C. § 2601 et. seq.
21
     Dkt. 1-1 at 31.
22
     Id. at 42.

                                                 3
           On March 29, 2019, the Kellys filed a Complaint in the Superior Court for the State of

Alaska. 23 On June 12, 2019, the Kellys filed an Amended Complaint in state court. 24 The Kellys’

Amended Complaint raises four causes of action. 25 First, the Kellys request that the Court quiet

title in their favor for the property at issue here, or alternatively “remove the cloud from plaintiffs’

title.” 26 Second, the Kellys claim that their DOT mandated that loanDepot give them notice before

accelerating their loan, which it failed to do. 27 Therefore, the Kellys claim that loanDepot is in

breach of contract and request that the Court rescind the foreclosure sale and award damages to

the Kellys. 28 Third, the Kellys claim that their DOT mandated loanDepot give them notice of the

time and place of a foreclosure sale before conducting the sale, which it failed to do. 29 Therefore,

the Kellys claim that loanDepot is again in breach of contract and request that the Court rescind

the foreclosure sale and award damages. 30 Fourth, by failing to respond to their request for

information, the Kellys claim loanDepot violated RESPA, entitling them to actual damages,

statutory damages, costs, and attorney’s fees. 31




23
     Dkt. 1-1 at 2‒9 (Complaint).
24
     Id. at 27–36.
25
     Id. at 31–35.
26
     Id. at 31–32.
27
     Id. at 32.
28
     Id.
29
     Id. at 33.
30
     Id.
31
     Id. at 33–34.

                                                    4
           On July 2, 2019, loanDepot and Fannie Mae removed this action to federal court invoking

the Court’s federal question jurisdiction under 28 U.S.C. § 1331. 32 On July 9, 2019, loanDepot

and Fannie Mae filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), which Clear Recon

joined. 33 In their Motion, loanDepot, Fannie Mae, and Clear Recon argue that the Kellys’ claims

fail as a matter of law. 34 First, the Defendants argue that the Kellys have failed to plead their breach

of contract claims. 35 Specifically, the Defendants assert that the Kellys have not alleged that

loanDepot was obligated to provide them notice under the DOT, nor have they effectively pleaded

that they did not receive actual notice. 36 Second, the Defendants argue that the Kellys have not

made out their RESPA claim because they have not pleaded the necessary element of damages and

have not pleaded sufficient facts to put the Defendants on notice of the claim. 37 Third, Defendants

argue that the Kellys’ quiet title claim must fail because the allegations do not establish that the

Kellys have superior title to Fannie Mae or loanDepot. 38 The Kellys argue that they have

adequately pleaded each of their claims. 39




32
     Dkt. 1 (Notice of Removal).
33
     Dkts. 4, 5 (Joinder to Motion).
34
     Dkt. 4 at 2–3.
35
     Id. at 3.
36
     Id. at 3.
37
     Id. at 3‒4.
38
     Id. at 3.
39
     Dkt. 16.

                                                   5
                                     III.   LEGAL STANDARD

          Defendants move under Fed. R. Civ. P. 12(b)(6) to dismiss all claims for failure to state a

claim upon which relief can be granted. 40 In order to survive a motion to dismiss, a complaint must

set forth “a short and plain statement of the claim showing that the pleader is entitled to relief,” 41

and “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” 42 In ruling on a 12(b)(6) motion, the Court must “accept all factual allegations of the

complaint as true and draw all reasonable inferences in favor of the nonmoving party.” 43

          In determining whether a complaint pleads sufficient facts to cross “the line between

possibility and plausibility,” courts may disregard “[t]hreadbare” legal conclusions. 44 However, a

plaintiff need not plead “all facts necessary to carry” his or her burden. 45 “Determining whether a

complaint states a plausible claim for relief . . . [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” 46 So long as plaintiffs meet

this standard of plausibility, their claim survives a 12(b)(6) motion even if defendants present a




40
     Dkt. 4.
41
     Fed. R. Civ. P. 8(a)(2).
42
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)).
43
  Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 923 (9th Cir. 2001) (quoting Nat’l
Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th
Cir. 2000)).
44
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
45
  Al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir. 2009), rev’d on other grounds 563 U.S. 713
(2011).
46
     Iqbal, 556 U.S. at 679 (citation omitted).

                                                   6
similarly plausible description of the disputed events. 47 “A dismissal for failure to state a claim is

proper only if it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.” 48

          Generally, the court should not consider materials outside of the pleadings when ruling on

a motion to dismiss for failure to state a claim. 49 Courts may consider materials submitted with or

relied on by the pleading at issue where the Complaint “necessarily relies” on those documents

and their authenticity is not disputed. 50

                                         IV.     DISCUSSION

          The Kellys have raised four claims, albeit in a different order than listed here: (1) a breach

of contract claim for loanDepot’s alleged failure to notify the Kellys that their loan was to be

accelerated, (2) a breach of contract claim for loanDepot’s alleged failure to notify the Kellys of

the time and place of the foreclosure sale, (3) a claim under RESPA for loanDepot’s alleged failure

to respond to the Kellys’ information requests, and (4) a claim for quiet title as to the property in

question. 51 Defendants have moved for dismissal of all claims. The Court addresses whether

dismissal is proper for each claim in turn.




47
     Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir. 2011).
48
  Arpin, 261 F.3d at 923 (quoting Pillsbury, Madison, & Sutro v. Lerner, 31 F.3d 924, 928) (9th
Cir. 1994)).
49
     Arpin, 261 F.3d at 925 (citing Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994).
50
     Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010) (citations omitted).
51
     Dkt. 1-1 at 31–35.

                                                    7
           A. Whether the Kellys Have Adequately Pleaded Their First Breach of Contract Claim—
              Failure to Give Notice of Acceleration

           The Court first looks to the Kellys’ breach of contract claim against loanDepot, which

alleges that the loanDepot was contractually required to provide the Kellys notice before

accelerating their loan. 52 Under Alaska law, a breach of contract claim has three elements: (1) there

was a contract between the parties, (2) the defendant breached the contract, and (3) the plaintiff

suffered damages. 53

           The Kellys have sufficiently plead that they had a contract with loanDepot and they

suffered damages. The Kellys claim that their breach of contract claim arises from the DOT they

executed with loanDepot. 54 Thus, the Kellys have effectively pleaded a contract exists between

the parties. 55 The Kellys also claim that because of loanDepot’s alleged breach, their property was

wrongfully foreclosed. 56 This represents a sufficient allegation of damages. 57 Therefore, the Kellys

have effectively pleaded two of the three elements of a breach of contract claim—i.e. the existence

of a contract and that they suffered damages.

           The Defendants argue, however, that because the Kellys first breached the contract by

failing to keep up loan payments, loanDepot was excused from performance. 58 The Defendants do


52
     Id. at 32.
53
     Great W. Sav. Bank v. George W. Easley Co., J.V., 778 P.2d 569, 577 (Alaska 1989).
54
     Dkt. 1-1 at 32.
55
  The Defendants do not argue that the Kellys have not sufficiently alleged the existence of a
contract. In fact, Defendants have provided the contract as an exhibit. Dkt. 8-10 at 8–25 (Deed of
Trust).
56
     Id.
57
     The Defendants do not argue that the Kellys have failed to plead damages.
58
     Dkt. 4 at 5.

                                                  8
not supply any authority for this proposition. Furthermore, Alaska case law suggests that notice

obligations contained in deeds of trust are still enforceable even if the borrower is in default. For

instance, in Farmer v. Alaska, the Supreme Court of Alaska noted that, although Alaska law did

not require a lender to renotify a borrower of the time and place for a rescheduled foreclosure sale,

the borrower “could have contracted for more notice.” 59 Additionally, other courts have astutely

noted that it would be “absurd” to allow lenders to ignore post-default provisions of mortgage

contracts where “the contract specifically contemplates the Plaintiff falling into arrears by

imposing obligations on the Defendant to do certain things in the event of arrearage prior to

commencing foreclosure.” 60 Therefore, the Court finds that even though the Kellys fell into

arrears, loanDepot was still required to fulfill its obligations relating to foreclosure procedures

under the DOT.

          The Defendants also argue the Kellys have failed to plead the second element of a breach

of contract claim: that loanDepot breached the contract. 61 To allege the “breach” element of their

claim, the Kellys assert that the DOT “mandated Loan Depot [sic] to provide a notice before

accelerating [the] loan.” 62 This assertion relies on the interpretation of the terms of the DOT.

Therefore, for the purpose of the Motion, the Court is not required to take them as factually true. 63


59
  Farmer v. Alaska USA Title Agency, Inc., 336 P.3d 160, 163 (Alaska 2014). See also Ostrow v.
Higgins, 722 P.2d 936, 942 (Alaska 1986) (Noting parties to a deed of trust “can by private
agreement require additional notice”).
60
  Sinclair v. Donovan, No. 1:11-CV-00010, 2011 WL 5326093, at *7 (S.D. Ohio Nov. 4, 2011)
(quoting Kersey v. PHH Mortg. Corp., 682 F. Supp. 2d 588, 597 (E.D. Va. 2010), vacated on other
grounds, No. 3:09CV726, 2010 WL 3222262 (E.D. Va. Aug. 13, 2010)).
61
     Id. at 9–10.
62
     Dkt. 1-1 at 32.
63
     See, e.g., Daniels–Hall v. Nat'l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.2010).

                                                   9
          Instead, the Court looks to the DOT itself to determine whether the Kellys’ claims for

breach align with the DOT’s provisions. 64 This is appropriate under Federal Rule of Evidence 201,

which allows the Court to take judicial notice of certain items without converting a motion to

dismiss into one for summary judgment. 65 Courts may take judicial notice of facts “not subject to

reasonable dispute” because they are either: “(1) generally known within the territorial jurisdiction

of the trial court or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” 66 Courts may disregard allegations in a complaint that

are contradicted by matters properly subject to judicial notice. 67 Here, the DOT at issue is publicly

recorded with the State of Alaska. 68 Therefore, the Court takes judicial notice of the DOT and its

terms.

          Under the “NON-UNIFORM COVENANTS” contained in the DOT, Section 22 provides,

in relevant part:

          22. Acceleration; Remedies. Lender shall give notice to Borrower prior to
          acceleration following Borrower’s breach of any covenant or agreement in this

64
  The Defendants have filed a copy of the DOT. Dkt. 8-10. Also, the Kellys have filed a copy of
the DOT with their Response. Dkt 16-1.
65
     Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.1994).
66
   Fed. R. Evid. 201. See also Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)
overruled on other grounds by 307 F.3d 1119, 1125–26 (9th Cir. 2002) (noting that the court may
take judicial notice of undisputed “matters of public record”).
67
   Daniels–Hall, 629 F.3d 992, 998 (9th Cir.2010). See In re Stac Elcs. Sec. Litig., 89 F.3d 1399,
1405 n. 4 (9th Cir.1996) (noting that complete copies of documents whose contents are alleged in
the complaint may be considered in connection with a motion to dismiss pursuant to Fed. R. Civ.
P. 12(b)(6)); Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.1994) overruled on other grounds by
Galbraith v. County of Santa Clara, 307 F.3d 1119, 1127 (9th Cir.2002) (holding that “documents
whose contents are alleged in a complaint and whose authenticity no party questions, but which
are not physically attached to the pleading, may be considered in ruling on a Rule 12(b)(6) motion
to dismiss”).
68
     Document Identification Number: 2013-057078-0, Recording District: 301-Anchorage.

                                                 10
           Security Instrument (but not prior to acceleration under Section 18 unless
           Applicable Law provides otherwise). The notice shall specify: (a) the default; (b)
           the action required to cure the default; (c) a date, not less than 30 days from the date
           the notice is given to Borrower, by which the default must be cured; and (d) that
           failure to cure the default on or before the date specified in the notice may result in
           acceleration of the sums secured by this Security Instrument and sale of the
           Property. 69

Section 22 requires loanDepot give the Kellys notice of acceleration and a chance to cure defects

prior to accelerating the loan. 70 This notice is distinct from the later-mentioned Notice of Default

that Clear Recon, as trustee, must issue after the power of sale is invoked. 71 Therefore, the Kellys

have effectively pleaded that loanDepot had a contractual duty to give them notice before

accelerating their loan.

           The Kellys also claim loanDepot “did not provide plaintiffs notice that it was accelerating

their loan, but did so anyways.” 72 Defendants characterize this as a “bald conclusory pleading”

and argue that “Plaintiffs make no effort to plead any facts whatsoever to support their allegation

that an acceleration notice was not provided.” 73 Defendants’ characterization is incorrect. The

Kellys have pleaded that under the DOT’s terms that loanDepot had a duty to provide notice of

acceleration, and that loanDepot failed to provide such notice. 74 It would be untenable to require

the Kellys to articulate all the ways that they did not receive notice. The Kellys’ pleadings are

wholly sufficient to put loanDepot on notice of the factual assertions underlying the claim by



69
     Dkt. 8-10 at 19.
70
     Id.
71
     Id.
72
     Dkt. 1-1 at 32.
73
     Dkt. 4 at 9 (emphasis in original).
74
     Dkt. 1-1 at 32.

                                                     11
asserting that notice was not given. Therefore, the Kellys have stated a claim for breach of contract

as to notice of acceleration.

          Accordingly, Defendant’s Motion to Dismiss is DENIED as to Count II of the Amended

Complaint.

          B. Whether the Kellys Have Adequately Pleaded Their Second Breach of Contract
             Claim—Failure to Give Notice of Rescheduled Sale

          The Court next considers the Kellys’ breach of contract claim alleging that the Defendants

were contractually required to provide the Kellys with notice of the time and the place of the

rescheduled sale and failed to do so. 75 As above, to make out a contract claim, the Kellys must

allege (1) there was a contract between the parties, (2) the defendant breached the contract, and (3)

the plaintiff suffered damages. 76 Again, the Kellys have sufficiently pleaded the existence of a

contract—the DOT—and that they suffered damages due to the wrongful sale of their home.

          The Kellys allege that the DOT “mandated Loan Depot [sic] and Clear Recon to provide

notice of the time and place of the foreclosure sale.” 77 The Defendants argue that, despite the

Kellys’ assertions, the DOT does not obligate loanDepot or Clear Recon to give the Kellys

additional specific notice of the postponed sale. 78 Section 22 of the DOT provides:

          If the power of sale is invoked, Trustee shall execute a written notice of the
          occurrence of an event of default and of the election to cause the Property to be sold
          and shall record such notice in each Recording District in which any part of the
          Property is located. Lender or Trustee shall mail copies of the notice to the persons
          and in the manner prescribed by Applicable Law. Trustee shall give public notice
          of sale to the persons and in the manner prescribed by Applicable Law. After the
          time required by Applicable Law, Trustee, without demand on Borrower, shall sell

75
     Id. at 33.
76
     Great W. Sav. Bank, 778 P.2d at 577.
77
     Dkt. 1-1 at 33.
78
     Dkt. 4 at 6–8.

                                                   12
           the Property at public auction to the highest bidder at the time and place and under
           the terms designated in the notice of sale in one or more parcels and in any order
           Trustee determines. Trustee may postpose sale of all or any parcel of the Property
           by public announcement at the time and place of the previously scheduled sale. 79

The DOT defines “Applicable Law” as “all controlling applicable federal, state and local statutes,

regulations, ordinances and administrative rules and orders (that have the effect of law) as well as

all applicable final, non-appealable judicial opinions.” 80 Thus, the DOT incorporates requirements

to trustee foreclosure sales as they exist under Alaska state law.

           Alaska Statute §34.20.070(c) provides “[w]ithin 10 days after recording a notice of default

[which includes the date, time, and place of the sale], the trustee shall mail a copy of the notice by

certified mail to . . . any other person actually in physical possession of the property.” If the sale

is postponed, AS § 34.20.080(e) requires that the trustee “publicly announce the postponement to

the stated date and hour at the time and place originally fixed for the sale.” If the postponement is

for more than 12 months, the trustee must issue a new public notice of the sale. 81

           Here, the Kellys do not allege that Clear Recon failed to notify them of the original sale

which was to take place on November 28, 2018. 82 Rather, the Kellys claim that, after that sale was

postponed, they were not notified of the date, time, or place of the rescheduled sale. 83 However,

no terms on the face of the DOT or under Alaska law appear to impose a duty on Clear Recon or




79
     Dkt. 8-10 at 19.
80
     Id. at 9.
81
     AS § 34.20.080(e).
82
     Dkt. 1-1 at 30.
83
     Id.

                                                   13
loanDepot to specifically renotify the Kellys if the sale is postponed. 84 The DOT and Alaska law

only require that the trustee announce the new time and date for the sale at the time and place

originally fixed for the sale by public notice. 85 In fact, the Kellys concede that AS § 34.20.080(e)

did not require additional notice to be given in this case. 86 The Kellys have not pleaded that the

DOT afforded them a right to be specifically notified of the January 30, 2019, sale, nor have they

specifically alleged that Clear Recon did not publicly announce the January 30, 2019, sale at the

November 28, 2018, sale. Therefore, the Kellys have failed to allege that loanDepot or Clear Recon

breached the DOT and, thus, have failed to state a claim.

          Accordingly, the Defendant’s Motion to Dismiss is GRANTED as to Count III. However,

the Court will allow the Kellys leave to amend to cure defects related to this claim. 87

          C. Whether the Kellys Have Adequately Pleaded Their RESPA Claim

          Count IV of the Amended Complaint alleges that loanDepot failed to respond to the Kellys’

requests for information in violation of 12 C.F.R. § 1024.36. 88 RESPA requires the servicer of a

federally-related mortgage loan to provide a timely written response to inquiries from borrowers


84
   In their Response, the Kellys maintain that the DOT requires that they be renotified of a
postponed sale. Dkt. 16 at 12–13. However, the Kellys do not identify, and the Court does not find,
specific language which would give rise to such an obligation.
85
     Dkt. 8-10 at 19; AS § 34.20.080(e).
86
     Dkt. 16 at 7.
87
   Dismissal without leave to amend is appropriate only when the court is satisfied that the
deficiencies in the complaint could not possibly be cured by amendment. Jackson v. Carey, 353
F.3d 750, 758 (9th Cir. 2003); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (holding that
dismissal with leave to amend should be granted even if no request to amend was made). Rule
15(a)(2) of the Federal Rules of Civil Procedure states that leave to amend should be freely given
“when justice so requires.” This policy is applied with “extreme liberality.” Morongo Band of
Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990).
88
     Dkt. 1-1 at 33–35.

                                                 14
regarding the servicing of their loans. 89 Title 12 C.F.R. § 1024.36(a) states that a loan servicer

must comply with the regulatory requirements under RESPA for any request for information that

(1) is written, (2) includes the name of the borrower, (3) includes “information that enables the

servicer to identify the borrower's mortgage loan account,” and (4) “states the information the

borrower is requesting with respect to the borrower's mortgage loan.”

          Within five days of receiving a compliant request, the servicer must provide the borrower

a written acknowledgment of the information request. 90 Within 30 days of the request, the servicer

must also provide the borrower with the requested information or notification that the servicer has

determined the information is not available. 91 If the servicer fails to respond to a proper request,

RESPA entitles the borrower to recover actual damages and, if there is a “pattern or practice of

noncompliance,” statutory damages of up to $2,000. 92

          In order to survive a motion to dismiss, a plaintiff must sufficiently allege: (1) defendant

is a loan servicer bound by RESPA; (2) defendant received a compliant request under 12 U.S.C.

2605(e) from plaintiff; (3) defendant failed to respond adequately; and (4) “plaintiffs must also

allege actual, cognizable damages resulting from the Defendants’ failure to respond.” 93 A plaintiff

must provide sufficient information about the nature of their request for information as to put the



89
     12 U.S.C. § 2605(e)(1)(A), (e)(2).
90
     Id. at § 2605(e)(1)(A).
91
     Id. at § 2605(e)(2).
92
     Id. at § 2605(f).
93
   See 12 U.S.C. § 2605(e); Eddy v. Fed. Home Loan Mortg. Corp. (As Tr. for Freddie Mac
MultiClass Certificates Series 3450, No. 218-cv-2267-KJM-EFB PS, 2019 WL 4298043, at *5
(E.D. Cal. Sept. 11, 2019); Walker v. Branch Banking & Tr. Co., 237 F. Supp. 3d 1326, 1331 (S.D.
Fla. 2017).

                                                  15
defendant on notice. 94 For example, where a plaintiff fails to attach letters to the servicer or

otherwise describe their contents, dismissal is proper. 95

          Here, the Kellys have sufficiently pleaded that loanDepot was their loan servicer bound by

RESPA. 96 However, the Defendants argue that the Kellys have failed to sufficiently allege that a

request for information was sent. 97 Further, the Defendants argue that the Kellys do not plead that

they are entitled to damages under RESPA. 98

          The Kellys allege that they, “through their agent, sent Loan Depot a request for

information” and that loanDepot received the request on March 19, 2019. 99 However, the Kellys

have not attached a copy of their request for information to their Amended Complaint, they have

not provided the date on which the request was sent, and they have not otherwise described the

contents of the request to allege that it complied with RESPA. Thus, the Kellys’ Amended

Complaint does not properly put the Defendants on notice of a RESPA violation.

          Additionally, the Kellys have not adequately pleaded damages. The Kellys recite that

“Loan Depot’s [sic] failure to respond to requests for information is furthermore part of a pattern

and practices of behavior that entail a conscious disregard for the rights for the Kellys” and that


94
  Evans v. Nationstar Mortg., LLC, No. 215-cv-1213-JAM-GGH PS, 2015 WL 6756255, at *8
(E.D. Cal. Nov. 5, 2015)
95
  Id. (holding where “plaintiff has failed to attach any of the letters . . . [and] plaintiff’s description
of the letters fails to state whether they included plaintiff’s name, information from which
[defendant] could identify plaintiff’s mortgage loan account, and what information plaintiff was
requesting in regard to the loan” the defendant was not put on notice of the claim).
96
     Dkt. 1-1 at 29–31.
97
     Dkt. 4 at 13–14.
98
     Id. at 10–13.
99
     Dkt. 1-1 at 34.

                                                    16
loanDepot is liable for actual damages, statutory damages, and costs. 100 However, the Kellys allege

that loanDepot received their request for information after the foreclosure sale occurred. 101 The

request would not have stopped a foreclosure sale that had already taken place. Therefore, they do

not allege a basis for actual damages. 102 Additionally, RESPA only permits statutory damages

where a servicer has a pattern and practice of being in noncompliance with § 2605 of RESPA.103

Here, the Kellys have only alleged a single instance of noncompliance with RESPA. 104 Therefore,

they have failed to allege a pattern or practice which would entitle them to statutory damages.

          Because the Kellys have failed to adequately allege that loanDepot received a request for

information which complied with RESPA and have also failed to plead a basis for actual or

statutory damages, they have failed to state a claim under RESPA.

          Accordingly, loanDepot and Fannie Mae’s Motion to Dismiss is GRANTED as to Count

IV of the Amended Complaint. However, the Court will allow the Kellys leave to amend to cure

the defects related to this claim. 105


100
      Id. at 35.
101
      Id. at 31 (stating that the request was received on March 19, 2019).
102
    The Kellys cite Watson v. Bank of Am., N.A., No. 16CV513-GPC(MDD), 2016 WL 3552061,
(S.D. Cal. June 30, 2016), for the proposition that “Courts have “liberally interpreted the
requirement to plead actual damages.” Dkt. 16 at 9. However, in Watson, the plaintiffs alleged the
RESPA violation caused them to expend time and money to correct errors “including costs of
copying documents, postage fees, loss of work fees, traveling expenses to and from the attorney’s
office, interest and penalties on the loan, emotional and psychological trauma.” Watson, 2016 WL
3552061 at *13. In this case, the Kellys have done nothing more than allege that loanDepot is
liable for actual damages. Dkt. 8-11 at 43. Unlike Watson or cases cited therein, the Kellys do not
allege any particular pecuniary injury.
103
      12 U.S.C. § 2605(f).
104
      Dkt. 1-1 at 31.
105
      Supra note 87.

                                                   17
            D. Whether the Kellys Have Adequately Pleaded Their Quiet Title Claim

            The Kellys allege in Count I of their Amended Complaint that they are in possession of the

property and have equitable title to it.106 Furthermore, they argue that Fannie Mae’s claim to the

property is illegitimate based on the circumstances described in the Amended Complaint. 107

Therefore, the Kellys request that the Court quiet title in their favor. 108 The Defendants argue that

the Kellys claim must fail because they do not have a superior title to the property. 109

            To state a claim for quiet title under Alaska law, a plaintiff must allege that they have “a

substantial interest in the property and that [their] title is better than that of the defendants.” 110 In

Alaska, borrowers retain title to their property if a foreclosure sale was void. 111 “Only substantial

defects such as the lack of a substantive basis to foreclose in the first place will make a sale

void.” 112 However, “[w]here a defect in a foreclosure sale makes it merely voidable . . . sale to a

[bona fide purchaser] cuts off the trustor’s ability to set aside the sale.” 113 A defect is “substantial”

when goes to the trustee’s right to proceed with the foreclosure rather than to “the mechanics of

exercising the power.” 114


106
      Dkt. 1-1 at 32.
107
      Id.
108
      Id.
109
      Dkt. 4 at 14–15.
110
   Shilts v. Young, 643 P.2d 686, 689 (Alaska 1981) (citing Rohner v. Neville, 365 P.2d 614, 618
(Alaska 1961)).
111
      Rosenberg v. Smidt, 727 P.2d 778, 783–84 (Alaska 1986).
112
      Id.
113
      Id. at 784.
114
      Id.

                                                    18
            Here, the Kellys claim that, under the DOT, prior to accelerating the loan or invoking the

power of sale, loanDepot was obligated to give the Kellys notice. 115 Further, they allege that

loanDepot failed to provide them with such notice. 116 Because the Kellys allege that a notice of

acceleration following a default is a condition precedent to foreclosure, Clear Recon, as trustee,

did not have a right to sell the property since proper notice had not been given. 117 Therefore, the

defect alleged by the Kellys would be a “substantial defect” and may render the sale of their

property void. In such case, their original title to the property would be retained and sufficient to

support a quiet title action. Therefore, given the allegations contained in Count II of the Amended

Complaint the Kellys have stated a claim for quiet title.

            Accordingly, loanDepot and Fannie Mae’s Motion to Dismiss is DENIED as to Count II

of the Amended Complaint.

                                          V.    CONCLUSION

            Having carefully reviewed the allegations in the Amended Complaint, the Court finds that

the Kellys have adequately pleaded their claims for quiet title and breach of contract as to failure

to provide notice of acceleration—Count I and Count II of the Amended Complaint respectively.

Therefore, the Court DENIES the Defendants’ Motion to Dismiss as to these claims. However,

the Kellys have failed to state a claim for breach of contract as to providing notice of the

rescheduled sale and for violations of RESPA—Count III and Count IV of the Amended

Complaint respectively. Therefore, the Court GRANTS the Defendants’ Motion as to these claims

and gives the Kellys leave to file a Second Amended Complaint within fourteen (14) days of this


115
      Dkt. 1-1 at 32.
116
      Id.
117
      Id.

                                                   19
Order. Thus, Defendants’ motion to dismiss for failure to state a claim at docket 4 is GRANTED

IN PART WITHOUT PREJUDICE and DENIED IN PART.

       IT IS SO ORDERED.

                                 Dated at Anchorage, Alaska, this 14th day of November, 2018.

                                                  /s/ Timothy M. Burgess
                                                  TIMOTHY M. BURGESS
                                                  UNITED STATES DISTRICT JUDGE




                                             20
